Citation Nr: 0934383	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include Osgood-Schlatter's disease and 
osteoarthritis.

2.  Entitlement to service connection for chloracne, to 
include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had honorable service on active duty from January 
1970 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 Regional Office (RO) in 
Waco, Texas rating decision, which denied the claims on 
appeal.

The Veteran's case was remanded by the Board for additional 
development in February 2007.  The case is once again before 
the Board.

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's chloracne 
manifested to a compensable degree within one year of his 
service in Vietnam.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his chloracne was 
incurred during his military service.  See 38 U.S.C.A. 
§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein, the Board 
finds that any deficiencies in notice were not prejudicial to 
the Veteran.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 
 
A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2008).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran has contended that he has chloracne as a result 
of in-service exposure to herbicides.  The Veteran's DD-214 
and other service records reflect that he had approximately 8 
months of service in Vietnam, during his period of honorable 
active duty from January 1970 to January 1973.  Furthermore, 
records indicate the Veteran received the Combat 
Infantryman's Badge for his service in Vietnam.  For these 
reasons, herbicide exposure, including Agent Orange, may be 
presumed.  

As will be discussed below, however, despite a February 2007 
Board remand to afford the RO an additional opportunity to 
seek service treatment records documenting an in-service 
diagnosis of chloracne, the available service treatment 
records do not indicate such an in-service diagnosis.  
Although a January 1970 report of medical history affirms a 
history of skin diseases, the examiner noted the reported 
skin condition as tinea cruris.  At separation, the Veteran's 
report of medical history continued to report skin diseases, 
although there is no indication whether the Veteran was 
reporting the pre-service tinea cruris or some skin disorder 
incurred in service. 
 
The Veteran acknowledges that, since service, he has rarely 
sought treatment for his skin problems.  The Board does note 
several notations with respect to the skin during treatment 
for other conditions.  For example, in June 2004, the Veteran 
was treated for some pre-existing and some new skin lesions 
on the face.  The examiner noted a long history of sun 
exposure and that the existing lesions had been present for 6 
months and had been slowly expanding.  The examiner's 
assessment was probable basal cell carcinoma.  A January 2005 
examination found multiple lesions on the abdomen consistent 
with chloracne and noted the Veteran reported Agent Orange 
exposure.  A May 2008 treatment record indicates a "few skin 
tags under the axillas, scalp & beard with flaking/greasy 
areas of patchy erythema, trunk with few scattered papules 
and scaring seen."  The Veteran was assessed with skin tags, 
seborrhea dermatitis, and chronic rash attributed by the 
Veteran to Agent Orange exposure.  The Veteran was provided 
with a ketoconazole shampoo and consults for surgery and 
dermatology.

In June 2009, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported a history of developing 
"boils" on his abdomen, groin, legs, arms, back, and scalp, 
beginning in 1972.  The Veteran claims the lesions have 
continued from that time, but reported no previous treatment 
for the problem.  The examiner noted review of the claims 
file, which did not reveal any prior treatment for the 
lesions.  On examination, the Veteran had no observable 
lesions on the scalp or upper or lower extremities.  There 
were approximately 5 to 10 scabs from previous lesions on the 
lower abdomen that are hyperpigmented papules.  There were no 
noted pustules or eczema.  The examiner's diagnosis was 
"skin lesions which more likely than not are chloracne but 
unable to say without resulting to speculation if these 
lesions are continuation of the symptoms which he had in the 
service at presently using A&D ointment."

Initially, the Board has considered the Veteran's lay reports 
that he currently experiences skin problems and received 
treatment for the same while in service.  Specifically, the 
Veteran reports developing "boils" on his abdomen, groin, 
legs, arms, back, and scalp during his service in Vietnam.  
The Veteran is competent to report physical symptoms and 
other evidence of symptomatology observable to the senses.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, such  
reports are presumed credible under 38 C.F.R. § 1154(b) (West 
2002).

However, even where a veteran asserts continuity of 
symptomatology since service, the Court has held that medical 
evidence was required to establish a nexus between the 
continuous symptomatology and the current claimed condition.  
See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see 
also Voerth v. West, 13 Vet. App. 117 (1999).  In this case, 
there is no medical evidence showing a diagnosis of chloracne 
in service or for decades after service.  However, he does 
have a current diagnosis of chloracne based on the same skin 
problems he has described as first having developed in 
service.  

Therefore, although the VA examiner indicated that he was 
unable to offer an opinion as to the date of onset of the 
Veteran's chloracne without resorting to speculation, the 
Board finds that the Veteran's own lay reports of a 
continuity of symptomatology in conjunction with the recent 
diagnosis of chloracne at least place the evidence in 
equipoise as to whether his disability had its onset while in 
service.  When the totality of the evidence is in relative 
equipoise, the Veteran prevails on his claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved 
reasonable doubt in favor of the Veteran, the Board concludes 
the Veteran's chloracne did manifest to a compensable degree 
within one year of his departure from Vietnam.  Consequently, 
service connection for chloracne on a presumptive basis is 
granted.


ORDER

Entitlement to service connection for chloracne is granted.


REMAND

The Veteran is also seeking entitlement to service connection 
for a right leg disability.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim. 

As noted above, this case was remanded for further 
development previously, in February 2007.  In relevant part, 
the Board found the initial February 2004 VA examination 
inadequate, as the examination had considered whether an 
injury to the right proximal tibia/fibula occurred in 
service, but not whether the Veteran's current right knee 
disabilities, including degenerative joint disease of the 
right knee, was related to service.  The February 2004 
examination report had also failed to address whether the 
Veteran had a right knee disability, to include Osgood-
Schlatter's disease, that pre-existed service and was 
aggravated by the Veteran's period of honorable service, from 
January 1970 to January 1973.  The Board noted a November 
1975 medical record diagnosing Osgood Schlatter's, which was 
not during the Veteran's period of honorable service.  In 
addition, there was evidence that the Osgood-Schlatter's may 
have been a pre-existing condition, based on service 
treatment records indicating a possible diagnosis of Osgood-
Schlatter's when the Veteran was 17 years old.

In this case, the RO acted appropriately in attempting to 
develop the issue on appeal by arranging for a VA examination 
for the right knee to address the issues noted above.  In the 
report of the subsequent June 2009 examination, the VA 
examiner noted that the Veteran had been diagnosed with 
Osgood-Schlatter's disease in service, based on a November 
1975 x-ray report and reports of tenderness over the tibial 
tubercle.  Based on the foregoing, the examiner concluded the 
Veteran had been diagnosed with Osgood-Schlatter's during 
service and that his current chronic anterior tibial tubercle 
pain was secondary to the Osgood-Schlatter's.  

Significantly, the June 2009 VA examination report failed to 
address whether the Veteran's Osgood-Schlatter's disease may 
have preexisted service.  Also, the opinion expressed in the 
examination report appears to have been based almost entirely 
on service treatment records from November 1975.  However, as 
the RO correctly stated in the final supplemental statement 
of the case (SSOC), the November 1975 diagnosis of Osgood-
Schlatter's was made during a period of service that is 
classified as other than honorable.  Thus, service treatment 
records from November 1975 alone cannot establish a disease 
or injury was incurred or aggravated during a period of 
honorable service.  

The Board notes that there is other evidence from the 
Veteran's period of honorable service, between January 1970 
and January 1973 that may be relevant to a determination as 
to whether his current knee disabilities may be related to 
his period of active service.  For example, in May 1972, the 
Veteran was placed on restricted duty for bone fragments in 
the anterior tendon of his knee.  However, such records were 
not referenced by the VA examiner in his conclusion.   

For the reasons discussed above, despite the lengthy 
procedural history of this claim, the issue of service 
connection for a right knee disability must once again be 
remanded for a clarifying addendum from the VA examiner.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for 
the claims file to be sent to the same 
examiner that conducted the June 2009 VA 
examination.  If the same June 2009 VA 
examiner is not available, then the claims 
file should be provided to another 
appropriate examiner.  The examiner should 
be asked to issue an addendum to the June 
2009 examination report.  Specifically, 
the examiner should be asked to review the 
Veteran's complete claims file, to include 
the May 1972 service treatment record 
documenting bone fragments in the anterior 
tendon of the knee.  The examiner should 
also be advised of the Veteran's 
assertions of injuring his right knee 
diving into a ditch or bunker at some 
point between March 1972 and November 
1972.  After reviewing the claims file, 
the examiner should state whether it is as 
least as likely as not (50 percent 
probability or more) that any current 
right knee disability, including 
degenerative joint disease and Osgood-
Schlatter's disease, is related to any 
disease or injury incurred or aggravated 
in service.  (Please note, in this 
instance, "service" means the Veteran's 
period of honorable active duty between 
January 1970 and January 1973.  Therefore, 
reliance for the requested opinion wholly 
on service treatment records from November 
1975, for example, would be 
inappropriate.)  In offering this opinion, 
the examiner should also discuss whether a 
right knee disability, to include Osgood-
Schlatter's disease, existed prior to 
service and increased in severity during 
service between January 1970 and January 
1973.  The examiner should provide a 
complete rationale for any opinion 
provided.  

2.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


